—Order of disposition, Family Court, New York County (Sara Schechter, J.), entered on or about December 3, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of petit larceny, criminal possession of stolen property in the fifth degree and criminal possession of an anti-security item, and placing appellant under the supervision of the Department of Probation for a period of 1 year, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. There was ample evidence of appellant’s guilt of each of the charges, including his explicit admission that he was shoplifting. Concur — Rosenberger, J. P., Mazzarelli, Rubin, Saxe and Buckley, JJ.